COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of M.R.H.

Appellate case number:      01-18-00933-CV

Trial court case number:    16-1905-CV

Trial court:                25th District Court of Guadalupe County

        This Court’s January 10, 2019 Order had directed appellant, Christopher Pat
Hildebrand, incarcerated and proceeding pro se, to comply with Chapter 14 of the Texas
Civil Practice and Remedies Code by filing an affidavit or unsworn declaration of previous
lawsuits and a certified copy of his inmate trust account statement. On February 11, 2019,
appellant timely filed an unsworn application to proceed in forma pauperis in this Court
attaching a certified copy of his inmate trust account statement and a separate notice of
change of address attaching his unsworn declaration of his previous lawsuits. Because
appellant’s inmate trust account statement and declaration of lawsuits comply with Chapter
14, appellant is not required to pay appellate costs in advance. See TEX. CIV. PRAC. &
REM. CODE ANN. §§ 14.004(a), (c), 14.006(f) (West 2012); TEX. R. APP. P. 20.1(c).
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and mark him as allowed to proceed without advance payment of the
appellate filing, clerk’s, and reporter’s record fees. On September 21, 2018, the clerk’s
record was filed and on November 6, 2018, the reporter’s record was filed.
        Thus, because appellant is incarcerated and proceeding pro se, the Court ORDERS
the district clerk to mail the clerk’s and reporter’s records to the appellant at his current
address under his TDCJ# 02230753, within 10 days of the date of this Order, at no cost to
appellant, and shall certify the delivery date within 15 days.
        Because appellant filed his appellant’s brief on January 2, 2019, without the records,
appellant is ORDERED to file an amended appellant’s brief within 30 days from the date
of this Order. See TEX. R. APP. P. 2, 38.6(a)(1), 38.7.
        It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes_____
                      x Acting individually         Acting for the Court
Date: __February 21, 2019___